Citation Nr: 1018579	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  04-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left great toe, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right anterotibial tuberosity, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for a scar, as a 
residual of a right anterior tuberosity, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  This case has since been 
transferred to the Newark, New Jersey VARO.  The Board 
remanded this case in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

While the Board regrets a further remand in this case, such 
action is required both in view of non-compliance with the 
July 2009 remand and additional information about recent 
medical treatment that has been brought to VA's attention.

In the July 2009 remand, the Board requested that a detailed 
notice letter be sent to the Veteran prior to readjudication 
of his claims.  The Veteran was to be notified that, in cases 
where service connection is granted, both a disability 
evaluation and an effective date for that evaluation will be 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  This letter was also to inform the Veteran that, to 
substantiate an increased evaluation claim, he must provide, 
or ask VA to obtain, medical or lay evidence demonstrating: 
(i) a worsening or increase in severity of the disability, 
and the effect that worsening has on his employment and daily 
life; and/or (ii) specific measurements or test results 
(i.e., x-rays, or other laboratory findings) in support of an 
increased evaluation.  Additionally, the notice was to 
provide examples of the types of medical and lay evidence 
that he could submit.  Finally, the full criteria of 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5256-5261 and 5284 (2009) 
and 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2009) were 
to be included in the notice letter.  


A notice letter was sent to the Veteran in August 2009, but 
this letter falls short in several respects.  First, the 
August 2009 letter contains no references whatsoever to the 
Dingess/Hartman provisions cited above.  Second, the letter 
did not specify the types of lay and medical (i.e., x-rays, 
or other laboratory findings) evidence that might support the 
Veteran's claims.  Finally, of the diagnostic codes cited in 
the July 2009 remand, the Veteran was only informed of 
Diagnostic Codes 5256, 5261, 5284, 7801, and 7805.  While 
some of these notification requirements would not be needed 
at the present time in view of the disposition of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), overruled in part 
sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009), the United States Court of Appeals for Veterans 
Claims (Court) has determined that a remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  Therefore, corrective action to 
fulfill VA's notice letter instructions must be completed 
under 38 C.F.R. § 19.9 (2009).

The Board also notes that there appear to be additional 
medical records recently brought to VA's attention that will 
need to be requested.  The Veteran submitted the following 
statement dated in August 2009: "I am request my medical 
record from Wilkes Barre PA 18711 East End Boulevard."  This 
appears to refer to the zip code and street location of the 
VA Medical Center in Wilkes-Barre, Pennsylvania, but the 
Board is not certain of exactly which type of treatment is 
being described. Clarification of this matter is warranted.

Moreover, in April 2010, the Board received documentation 
indicating that the RO had requested records of foot surgery 
(left great toe) from April 1992 to the present from Coney 
Island Hospital in Brooklyn, New York.  It is apparent from 
this documentation that the RO requested such records in 
March 2010.  It is not clear, however, whether any records 
have been received from this facility.  The claims file will 
need to be returned to the RO to ensure that any additional 
records are associated with it and have been considered 
pursuant to 38 C.F.R. § 19.31 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A, the need for 
additional evidence regarding the claims 
on appeal.  This letter must provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  It is 
essential that the Veteran be informed 
that, to substantiate an increased 
evaluation claim, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating: (i) a worsening or 
increase in severity of the disability, 
and the effect that worsening has on his 
employment and daily life; and/or (ii) 
specific measurements or test results 
(i.e., x-rays, or other laboratory 
findings) in support of an increased 
evaluation.  The notice must also provide 
examples of the types of medical and lay 
evidence that he may submit.  The full 
criteria of 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5256 through 5261 and 
5284 and 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 through 7805 must be included 
in the notice letter.  

Moreover, the Veteran should also be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Finally, the Veteran should be requested 
to clarify the nature and circumstances 
of his treatment in Wilkes-Barre, 
Pennsylvania and to fill out a signed 
release form, with full address 
information, for such treatment records.

2.  If any records have been received 
from Coney Island Hospital, as requested 
in March 2010, all records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
of any of these claims remains less than 
fully favorable to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

